


Exhibit 10.27

 

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

 

This Addendum (the “Addendum”) is entered into as of January 1, 2015, by and
among NEW YORK RADIATION THERAPY MANAGEMENT SERVICES, LLC., a New York limited
liability company (“MANAGEMENT SERVICES”) and YONKERS RADIATION MEDICAL
PRACTICE, P.C., a New York professional corporation (the “PC”).  This Addendum
amends Section 3.1 of the Administrative Services Agreement dated January 1,
1999 between the parties (the “Agreement”) to adjust the monthly Service Fee
payable at the rate of $550.00 per external beam treatment billed in 2013 to a
monthly Service Fee payable at the rate of $425.00 per external beam treatment
billed (currently CPT codes 77372, 77373, 77401 – 77416, 77418, and 77781 –
77784) and replaces the Addendum of that same Section dated January 1, 2014. 
From and after the date hereof, Section 3.1 shall read as follows:

 

3.1.   Service Fee.   For the services to be provided hereunder by MANAGEMENT
SERVICES, the PC shall pay to MANAGEMENT SERVICES a monthly Service Fee at the
rate of $425.00 per external beam treatment billed (currently including, but not
limited to CPT codes 0073T; 58999, V; 77001-26, 77002-26, 77021, 77021-26,
77300-59, 77336-59, 77372 – 77373, 77385 – 77386, 77401 – 77416, 77418, 77421,
77424 – 77424, 77600, 77605, 77610, 77615, 77620, 99144 – 99145, 99149, A9606,
A9699, G0339 – G0340, and G6003 – G6016).  The parties agree that the Service
Fee represents the fair market value of the services provided by MANAGEMENT
SERVICES hereunder and that the parties shall meet annually to reevaluate the
value of services provided by MANAGEMENT SERVICES and shall establish the fair
market value thereof for purposes of this Section 3.1.

 

 

Accepted:

NEW YORK RADIATION THERAPY

 

MANAGEMENT SERVICES, INC.

 

 

 

By:

/s/ JOSEPH BISCARDI

 

 

Joseph Biscardi

 

 

Assistant Treasurer

 

 

 

 

Accepted:

YONKERS RADIATION MEDICAL PRACTICE, P.C.

 

 

 

By:

/s/ DANIEL E. DOSORETZ, M.D.

 

 

Daniel E. Dosoretz, M.D.

 

 

President

 

--------------------------------------------------------------------------------
